NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD LEE GREEN,                              No. 21-35146

                Plaintiff-Appellant,            D.C. No. 3:20-mc-00011-TMB

 v.
                                                MEMORANDUM*
DINH HOANG PHUONG,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Richard Lee Green appeals pro se from the district court’s judgment

dismissing his action seeking to enforce an arbitration award under 9 U.S.C. § 201.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

abstention determination under Younger v. Harris, 401 U.S. 37 (1971). ReadyLink



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). We

affirm.

      The district court properly dismissed Green’s action as barred under the

Younger abstention doctrine because federal courts are required to abstain from

interfering with pending state court proceedings where “the federal action would

have the practical effect of enjoining the state proceedings.” ReadyLink, 754 F.3d

at 759 (setting forth requirements for Younger abstention in civil cases); see also

Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 79 (2013) (identifying the

characteristics of civil enforcement actions subject to the Younger abstention

doctrine).

      Even assuming that the New York Convention of 1958 applies, it does not

require that Green’s action to enforce an international arbitration award be brought

in federal court, especially where, as here, the state court had already conducted

trial proceedings before Green raised the issue of arbitration. See 9 U.S.C. § 205

(“Where the subject matter of an action or proceeding pending in a State court

relates to an arbitration agreement or award falling under the Convention, the

defendant or the defendants may, at any time before the trial thereof, remove such

action or proceeding to the district court of the United States for the district and

division embracing the place where the action or proceeding is pending.”

(emphasis added)).


                                           2                                     21-35146
      We reject as without merit Green’s contentions that the arbitration award

constituted a res judicata determination and that the district court improperly

interfered with the docket records.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Green’s motion to accept addendums (Docket Entry No. 10) is granted. All

other pending motions and requests are denied.

      AFFIRMED.




                                          3                                       21-35146